NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             APR 19 2013

                                                                           MOLLY C. DWYER, CLERK
REGINALD BINGHAM,                                No. 11-16364               U.S. COURT OF APPEALS



              Plaintiff - Appellant,             D.C. No. 2:08-cv-01861-JCM-RJJ

  v.
                                                 MEMORANDUM*
CITY OF LAS VEGAS,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                            Submitted April 17, 2013**
                             San Francisco, California

Before: KOZINSKI, Chief Judge, and GRABER and CHRISTEN, Circuit Judges.

       After trial, a jury found by special verdict that Plaintiff Reginald Bingham

did not suffer from a "disability" within the meaning of the Americans with

Disabilities Act of 1990 ("ADA"). We affirm.



        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
      1. Because Plaintiff "did not file a pre-verdict motion for judgment as a

matter of law pursuant to Federal Rule of Civil Procedure 50, . . . [he] has not

preserved a challenge to the sufficiency of the evidence to support the verdict."

F.B.T. Prods., LLC v. Aftermath Records, 621 F.3d 958, 962 (9th Cir. 2010)

(internal quotation marks omitted). For the reasons discussed below, we also hold

that the district court did not commit plain error in denying Bingham’s post-trial

Rule 50 motion. See Image Technical Servs., Inc. v. Eastman Kodak Co., 125 F.3d
1195, 1212 (9th Cir. 1997).

      2. The district court did not abuse its discretion when it denied Plaintiff’s

motion for a new trial because there was substantial evidence to support the jury’s

verdict. See DSPT Int’l, Inc. v. Nahum, 624 F.3d 1213, 1218 (9th Cir. 2010).

      Plaintiff alleged that he was substantially limited in the major life activities

of working and performing manual tasks. See 42 U.S.C. § 12102(1). To be

substantially limited in the major life activity of working, Plaintiff’s impairment

must preclude him from employment in a broad range of jobs. Josephs v. Pac.

Bell, 443 F.3d 1050, 1063 (9th Cir. 2006). To be substantially limited in the major

life activity of performing manual tasks, his impairment must prevent or

substantially restrict him from doing activities that are of central importance to




                                           2
most people’s daily lives. Thornton v. McClatchy Newspapers, Inc., 292 F.3d
1045, 1046 (9th Cir. 2002).

      Plaintiff’s injury required only a few restrictions in his job: "no lifting over

35 pounds, no bending or stooping, no climbing ladders or steep terrain [with] over

[a] 30-degree incline, occasional climbing [of] stairs, and no walking on unstable

surfaces." And, although Plaintiff testified that his injured knee prevented him

from walking on inclines or rocks, he also testified that he could walk on concrete

and grass. Thus, the evidence supported the jury’s conclusion that Plaintiff did not

suffer from a "disability" within the meaning of the ADA because he was not

precluded from employment in a broad range of jobs and was not substantially

restricted from activities that are of central importance to most people’s daily lives.

Finally, we are unaware of any authority that supports Plaintiff’s argument that the

City’s earlier accommodation of his injury required the jury to find that he actually

had a "disability" within the meaning of the ADA.

      AFFIRMED.




                                           3